Citation Nr: 0920410	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-37 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for kidney cysts, to 
include as secondary to service-connected prostate disorder.

2. Entitlement to service connection for depression claimed 
as anxiety, insomnia, and neuropsychiatric condition, to 
include as secondary to service-connected prostate disorder.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1971.  His service personnel records show that he 
had service in the Republic of Vietnam from September 1968 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran indicated on his 
December 2006 VA Form 9 that he wished to testify at a BVA 
hearing.  In June 2007 correspondence, he withdrew the 
hearing request.

This case was previously before the Board in September 2008 
at which time it was remanded for more development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no evidence of kidney cysts in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current kidney cysts with his 
period of service, to include a service-connected disability 
or presumed exposure to herbicides.

2.  There is no evidence of a psychiatric disorder in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current psychiatric 
disorder with his period of service, to include a service-
connected disability.

3.  The Veteran is service connected for residuals of 
prostate cancer, also claimed as urinary incontinence and 
severe groin pain, evaluated as 20 percent disabling and 
erectile dysfunction, also claimed as impotency, loss of use 
of sex organ associated with residuals prostate cancer, also 
claimed as urinary incontinence, severe groin pain, evaluated 
as non-compensably disabling.  A combined disability 
evaluation of 20 percent is in effect.  These evaluations do 
not meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

4.  The Veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for kidney cysts is not established. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Service connection for depression claimed as anxiety, 
insomnia, and neuropsychiatric condition to include as 
secondary to service-connected prostate disorder is not 
established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  The criteria for assignment of a TDIU have not been met. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers 
from kidney cysts and a psychiatric disorder as a result of 
his service with the United States Army from September 1966 
to September 1971.  A review of the claims file shows that 
the Veteran was granted service connection for adenocarcinoma 
of the prostate as secondary to his presumed exposure to 
herbicides during his Vietnam military service by rating 
decision dated in April 2002.  At that time, he was also 
awarded service connection for erectile dysfunction.  The 
Veteran contends that his kidney cysts and psychiatric 
disorder are secondary to his service-connected prostate 
disorder.  Also, the Veteran contends that he is unable to 
work due to his service-connected disorders.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Chronic leukocytic leukemia; and, AL 
Amyloidosis.  38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Kidney Cysts

The Veteran's service treatment records are negative for 
kidney cysts in service. Examinations dated in September 
1965, June 1966, August 1966, April 1968, and August 1969 
show normal "abdomen and viscera." Also, during September 
1965, August 1966, August 1968, and August 1969 "Report(s) 
of Medical History" the Veteran denied "tumor, growth, 
cyst, cancer," "frequent or painful urination," and 
"kidney stone or blood in urine."

The earliest evidence of a kidney cyst is a June 2006 VA 
examination report which showed a history of a kidney cyst 
since 2005. A computed tomography (CT) scan of the abdomen 
and pelvis showed focal hypodensity in lower pole, left 
kidney stable, which was reportedly more consistent with a 
cyst.

The Veteran was afforded an additional VA examination in 
December 2008.  Another CT scan was performed at that time 
which showed "small sub centimeter low density lesion within 
the lower pole of the left kidney consistent with a cyst 
without significant change," "no evidence for 
hydronephrosis or hydroureter," "no renal or ureteral 
calculi."  The examiner specifically opined that the 
Veteran's kidney cyst was not caused by or the result of the 
Veteran's service-connected prostate disorder and erectile 
dysfunction.  The examiner noted that a review of the medical 
literature on this topic shows that kidney cysts are not 
caused by and are not in any way related to any prostate 
disorder or erectile dysfunction.  The examiner also opined 
that the Veteran's kidney cyst was not caused by or the 
result of his military service.  The examiner noted that the 
Veteran's service treatment records were negative for a 
kidney cyst.  The examiner also noted that medical literature 
found that renal cysts are commonly observed in normal 
kidneys with an increasing incidence as individuals age.  
They are benign, asymptomatic lesions that rarely require 
treatment.  Simple cysts may be solitary, or multiple and 
bilateral.  They typically produce no symptoms or signs.  
Unless obstruction is present, simple cysts do not compromise 
renal function.  There is a consensus that simple cysts have 
little clinical significance.    

The Board finds that the preponderance of the evidence is 
against the claim of service connection for kidney cysts on a 
presumptive basis.  Though the Veteran served in the Republic 
of Vietnam during the Vietnam War and is therefore presumed 
to have been exposed to Agent Orange during service, kidney 
cysts are not the type of disorder for which a presumption 
based on herbicide exposure is warranted under section 
3.309(e).

The claim is also denied on a secondary basis.  The December 
2008 VA examiner specifically opined that kidney cysts are 
not caused by and are not in any way related to any prostate 
disorder or erectile dysfunction.  There is no competent 
medical opinion to the contrary.  

Finally, the claim is also denied on a direct basis.  First, 
there is no evidence of kidney cysts in service.  As above, 
all service examinations showed normal "abdomen and 
viscera."  Furthermore, there is no record of kidney cysts 
until 2005, approximately 34 years after service.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Also, the December 2008 VA examiner 
noted that renal cysts are commonly observed in normal 
kidneys with an increasing incidence as individuals age.  
Moreover, there is no medical evidence in the record that 
links the Veteran's current kidney cysts to an incident of 
the Veteran's active military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for kidney cysts.  As the evidence is 
not in relative equipoise, the benefit of the doubt rule does 
not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



2.	Depression

The Veteran's service treatment records are negative for a 
psychiatric disorder in service.  Examinations dated in 
September 1965, June 1966, August 1966, April 1968, and 
August 1969 show a normal psychiatric system.  Also, during 
September 1965, August 1966, August 1968, and August 1969 
"Report(s) of Medical History" the Veteran denied 
"depression or excessive worry" and "nervous trouble of 
any sort."

The earliest evidence of a psychiatric disorder is a VA 
outpatient treatment record dated in 2005.  Specifically, a 
February 2005 VA outpatient treatment report shows an Axis I 
diagnosis of Partner relational problems.

The Veteran was afforded a VA psychiatric examination in 
December 2008.  Upon mental examination the examiner 
diagnosed the Veteran with depressive disorder, not otherwise 
specified.  The examiner commented that it is "less likely 
as not (less than 50/50 probability)" that the current 
diagnosis is related to the service-connected prostate 
disorder and erectile dysfunction.  While the Veteran 
reported current depression, he had not received any mental 
health treatment since 2006.  The examiner also noted that 
the Veteran was in individual therapy in 2005 and 2006 for 
partner relational problems and histrionic personality 
disorder.  While the Veteran reported the onset of 
intermittent depression a short time after returning from 
Vietnam, the examiner noted that he could not give an opinion 
about whether the current depressive disorder was at least as 
likely as not directly related to military service without 
resorting to mere speculation.  The examiner noted that while 
the Veteran reported current depression and he stated that 
intermittent depression began after Vietnam, the Veteran has 
been treated for partner relational problems and histrionic 
personality, not depression, since his discharge.  The 
examiner noted that in the beginning of the Veteran's 
therapy, there was a rule out diagnosis for depressive 
disorder, not otherwise specified, but this was subsequently 
discontinued.  The examiner noted that this meant that it was 
determined that depression was not an appropriate diagnosis 
for the Veteran.     

The Board finds that the preponderance of the evidence is 
against a claim of service connection for a psychiatric 
disorder on a direct basis.  First, there is no evidence of a 
psychiatric disorder in service.  As above, all service 
examinations showed normal psychiatric system.  Furthermore, 
there is no record of a psychiatric disorder until 2005, 
approximately 34 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Although the Veteran reported that he began 
having intermittent depression "after Vietnam," there is no 
medical opinion relating his current diagnosis to service.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Depression is not a condition that can be diagnosed by 
readily identifiable features or lay observation alone; the 
determination is medical in nature.  The Board finds that the 
Veteran's assertions do not support a finding of service 
incurrence of depression.  Barr, 21 Vet. App. at 303; 
Jandreau, 492 F.3d at 1372.  

The December 2008 VA examiner was not able to render an 
opinion as to whether the current diagnosis was related to 
service without resort to speculation.  This statement 
responded directly to the RO's request for a medical opinion.  
The examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion 
because it was rendered in the examiner's capacity as a 
physician addressing a medical question.  That a 
nonspeculative nexus opinion is not feasible merely makes the 
statement non probative as to a negative or affirmative 
answer to whether the Veteran's current condition began in 
service and thus "non evidence" on that particular 
question.  This is not a case where VA failed to ensure that 
an adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examination and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  Barr, 21 Vet. App. 
at 303.  Here the examiner reviewed the evidence of record 
and indicated that, without resorting to speculation, he 
could not provide a positive or negative opinion as to nexus.  
The examiner further noted that although the Veteran reported 
a history of depression since Vietnam, he had been treated 
for relational and personality problems, not depression.  
Further, because an early diagnosis of rule out depressive 
disorder was later discontinued, the examiner noted that the 
diagnosis was not an appropriate one of the Veteran.  Because 
the examiner reviewed all the evidence of record in rendering 
this opinion, and provided a rationale for the statement, the 
examination and "opinion" rendered are not inadequate.  The 
Board must simply rely on other evidence.  

When the Veteran's post-service medical records are 
considered (which include a current diagnosis of depressive 
disorder not otherwise specified, but do not include 
competent evidence of a nexus between that diagnosis and 
service), the Board finds that the preponderance of the 
evidence outweighs the Veteran's contentions.  

The Board further finds that the preponderance of the 
evidence is against a claim of service connection for a 
psychiatric disorder on a secondary basis.  The December 2008 
VA examination included the examiner's opinion that it is 
"less likely as not (less than 50/50 probability)" that the 
current diagnosis is related to the service-connected 
prostate disorder and erectile dysfunction.  There is no 
competent medical opinion to the contrary.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder. As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for residuals of prostate 
cancer, also claimed as urinary incontinence and severe groin 
pain, evaluated as 20 percent disabling and erectile 
dysfunction, also claimed as impotency, loss of use of sex 
organ associated with residuals prostate cancer, also claimed 
as urinary incontinence, severe groin pain, evaluated as non-
compensably disabling.  A combined disability evaluation of 
20 percent is in effect.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The report of a December 2008 VA psychiatric examination 
included the Veteran's report that he was unemployed.  His 
last job was with a family-owned business and he was 
reportedly fired because he wasn't family.  He indicated that 
he had been unsuccessful in finding employment since then, 
but did not indicate why.

During a December 2008 VA genitourinary examination the 
examiner opined that the Veteran's service-connected 
residuals of prostate cancer and erectile dysfunction do not 
preclude employment or occupational duties with respect to 
physical and sedentary activities.  The only limitation noted 
by the examiner was that the Veteran may need more frequent 
bathroom breaks and should avoid heavy lifting due to stress 
incontinence.  The examiner also noted that careful review of 
available medical records was silent for employment 
restrictions with regard to the Veteran's service-connected 
conditions.  

Therefore, the Board concludes the appellant is not 
unemployable due to his service-connected disabilities.  The 
Veteran's service-connected disabilities may interfere with 
some types of work, but would not prevent him from obtaining 
work.  The record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 
111 (2008). 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005, January 2006, and March 2006.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for kidney cysts is denied.

Service connection for depression claimed as anxiety, 
insomnia, and neuropsychiatric condition is denied.

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


